Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12 have been amended. No claims have been added or cancelled. Claims 1-20 are currently under review.

Response to Arguments
Applicant’s arguments, see pages 13-15, filed May 19, 2022, with respect to the rejection(s) of claim(s) 1-20 under Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leerentveld et al. (Pub. No.: US 2019/0237014 A1).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
                                                      
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fitting component”, “first determining component”, “second determining component”, “first acquiring element”, “accumulating element”, “first determining element”, “second determining element”, “second acquiring element”, “fitting element”, “third determining element”, “first normalizing element”, “second normalizing element”, “fourth determining element”, “first determining subelement”, “second determining subelement”, “calculating element”, “third normalizing element”, “first querying element”, “calculating subelement”, “comparing element”, second querying element”, “fifth determining element” in claims 11, 14, and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows on page 18, lines 24-26, indicates that “the fitting component, the first determining component, the second determining component, are stored in the memory as program components, and the processor executes these program components stored in memory to implement corresponding functions” where the memory corresponds to structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recited a device for determining a gray-scale value of a display panel comprising a hardware processor configured to execute program modules stored in memory, however the claims are then directed to the program modules further comprising a fitting component, a first determining component, and a second determining component. It is unclear whether a device is being claimed or a program. Therefore for the purposes of examination the Office will interpret the limitations of claim 11 as directed to either a device or program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leerentveld et al. (Pub. No.: US 2019/0237014 A1) hereinafter referred to as Leerentveld.
With respect to Claim 1, Leerentveld discloses a method (figs. 3 & 4; ¶32; ¶39) for determining a gray-scale value of a display panel (¶32), comprising: fitting brightness values corresponding to multiple gray scales under a target area of the display panel to obtain a target slope value and a target deviation value (fig. 3, items 302 and 304; ¶33; fig. 4; ¶39-41); according to the target slope value and the target deviation value (¶34, offsets ~ target deviation; ¶40-41), determining a reference brightness value under a target gray scale of the display panel (¶43, “For each pixel, the uniformity correction function U(k) 400 thus represents the linearly extrapolated and interpolated uniformity corrected level for any input greyscale drive level k, using only the stored offsets for the pixel and k as inputs.”); and according to the reference brightness value, determining an output gray-scale value corresponding to each pixel under the target gray scale (¶43, “This function is used to correct the input greyscale drive values to generate greyscale drive values which provide improved uniformity, thereby compensating for non-uniformity of the display”).
With respect to Claim 11, Leerentveld discloses a device (fig. 1; ¶22) for determining a gray-scale value of a display panel (¶32; ¶39), comprises a hardware processor (fig. 1, item 102) configured to execute program modules stored on a memory (fig. 1, item 106; ¶30, in order for the controller and the memory store to work together the controller must execute a program module stored in the memory store), the program modules comprising: a fitting component (fig. 1, item 106 comprises a fitting component), configured to fit brightness values corresponding to multiple gray scales under a target area of the display panel to obtain a target slope and a target deviation value (fig. 3, items 302 and 304; ¶33; fig. 4; ¶39-41); a first determining component (fig. 1, item 106 comprises a first determining component), configured to determine, according to the target slope value and the target deviation value (¶34, offsets ~ target deviation; ¶40-41), a reference brightness value corresponding to a target pixel of the display panel (¶43, “For each pixel, the uniformity correction function U(k) 400 thus represents the linearly extrapolated and interpolated uniformity corrected level for any input greyscale drive level k, using only the stored offsets for the pixel and k as inputs.”); and a second determining component (fig. 1, item 106 comprises a second determining component), configured to determine, according to the reference brightness value, an output gray-scale value corresponding to each pixel under the target gray scale (¶43, “This function is used to correct the input greyscale drive values to generate greyscale drive values which provide improved uniformity, thereby compensating for non-uniformity of the display”).
  With respect to Claim 13, Leerentveld teaches a processor, configured to run a program, wherein when running, the program executes a method for determining a gray-scale value of a display panel as claimed in claim 1 (fig. 1, item 106; ¶30, in order for the controller and the memory store to work together the controller must execute a program module stored in the memory store).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leerentveld.
With respect to Claim 12, claim 1 is incorporated, Although Leerentveld does not explicitly mention a computer readable storage medium, configured to store a program, wherein when executed by a processor, the program controls a device where the computer readable storage medium is to execute a method for determining a gray-scale value of a display panel as claimed in claim 1, Leerentveld teaches the processor and memory work together in order to address and correct for various defects and variations (fig. 1, item 106; ¶30, in order for the controller and the memory store to work together the controller must execute a program module stored in the memory store).
Therefore it would have been obvious to person of ordinary skill in the art before the effective filing date of the invention to modify the method of Leerentveld, such that the memory is a computer readable storage medium, resulting in a computer readable storage medium, configured to store a program, wherein when executed by a processor, the program controls a device where the computer readable storage medium is to execute a method for determining a gray-scale value of a display panel as claimed in claim 1 so as to provide a common means for storing a program known in the art.

Allowable Subject Matter
Claims 2-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches wherein fitting brightness values corresponding to multiple gray scales under the target area of the display panel to obtain the target slope value and the target deviation value comprises: acquiring the brightness value corresponding to each pixel under the multiple gray scales to obtain multiple brightness values corresponding to each gray scale; obtaining multiple accumulated brightness values according to the multiple brightness values corresponding to each gray scale; determining the average brightness value corresponding to each gray scale according to the multiple accumulated brightness values; and determining the target slope value and the target deviation value according to the average corresponding to each gray scale including all the base limitations OR wherein after determining the output gray-scale value corresponding to each pixel under the target gray scale according to the reference brightness value, the method further comprises: according to the distribution of pixels of the display panel, partitioning slope values and deviation values corresponding to the multiple pixels under each gray scale, and determining a data area with a preset width and a preset length, wherein the data area comprises multiple data blocks, and there are the gray-scale values stored in each data block; determining data in the data block at a target position in the data area as reference data; determining an index difference value between every two adjacent data blocks according to a preset index mode; and according to the index difference value, determining index values corresponding to other data blocks except the data block at the target position including all the base limitations.
The closest prior art is Yu et al. (Pub. No.: US 2021/0166654 A1) which teaches a method for detecting compensation parameters of brightness, by calculating a first compensation gain value A.sub.1 and a first compensation deviation value B corresponding to the each of the first compensation units according to the following equations: A.sub.1*X.sub.1+B.sub.1=Y.sub.1, A.sub.1*X.sub.2+B=Y.sub.2, in which the first compensation parameter comprises the first compensation gain value and the first compensation deviation value and in so doing must obtain a first target brightness value YG.sub.1 of the first target region according to the first brightness data, in which the first target brightness value YG.sub.1 is an average value of brightness data of all the first pixel units in the first target region and obtaining the same for a second target brightness value. Although Yu teaches an average value of brightness data of all the first pixel units in the first target region, Yu does not teach an average brightness value corresponding to each gray scale, nor does Yu teach determining the target slope value and the target deviation value according to the average brightness value corresponding to each gray scale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONNA V Bocar/Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621